       Case: 1:18-cv-03075 Document #: 43 Filed: 11/16/20 Page 1 of 7 PageID #:300




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   Eastern Division

 MICHAL M. STANKIEWICZ,                         )
 individually and as the representative         )
 of a class of similarly-situated persons,      )
                                                )
                        Plaintiff,              )   Case No. 1:18-cv-03075
                                                )
 vs.                                            )   Honorable Robert M. Dow, Jr.
                                                )
 NATIONSTAR MORTGAGE LLC,                       )
                                                )
                        Defendant.
                                                )

                              DEFENDANT’S STATUS REPORT

         Defendant Nationstar Mortgage LLC of Delaware d/b/a Champion Mortgage Company

(“Champion”), pursuant to the Court’s Memorandum Opinion and Order granting Champion’s

Motion to Stay (“Stay Order”), entered July 6, 2018 [Dkt No. 22] and the Minute Entry dated May

20, 2020 [Dkt. No. 37] continuing in place the current 90-day intervals for status reports, files this

Status Report dated November 16, 2020.

                                             BACKGROUND

         Pursuant to the Stay Order, this Court stayed this case while the case of Hoggard et al. v.

Nationstar Mortgage LLC of Delaware d/b/a Champion Mortgage Company, 1:17-cv-99-TK

(D.D.C.) is pending in the United States District Court for the District of Columbia (“D.C. Court”).

In the Stay Order, this Court ordered Defendant to file reports explaining the status of the Hoggard

litigation every 90 days, beginning September 1, 2018. This is the tenth such status report, filed

November 16, 2020 pursuant to the Court’s July 6, 2018 Memorandum Opinion and Order [Dkt.

No. 22]. On May 20, 2020, the Court made a Minute Entry on the Docket continuing in place the

current 90-day intervals for status reports [Dkt. No. 37].
    Case: 1:18-cv-03075 Document #: 43 Filed: 11/16/20 Page 2 of 7 PageID #:301




                                STATUS OF HOGGARD LITIGATION

       1.      Plaintiff Glendale Hoggard filed a purported class action lawsuit against Champion

in the Superior Court of the District of Columbia, asserting claims for breach of contract, unjust

enrichment and violation of various statutes arising out of Champion’s servicing of his Home

Equity Conversion Mortgage, also known as a reverse mortgage.

       2.      On January 13, 2017, Champion removed the case to federal court based on

jurisdiction under the Class Action Fairness Act and on January 20, filed an Answer.

       3.      Subsequently, after a deposition of Plaintiff Glendale Hoggard revealed that he was

not able to recall ever entering into a reverse mortgage, Plaintiff Hoggard – with the consent of

Champion – filed an Amended Complaint adding Linda Patton as a named Plaintiff.

       4.      On May 24, 2017, Plaintiff Hoggard served his First Set of Interrogatories and First

Set of Requests for Production of Documents (“RFPs”). Pursuant to the Scheduling Order, the

parties currently are involved in discovery on Plaintiffs’ individual claims as well as discovery

limited to requests for evidence necessary to litigate class certification.

       5.      Champion has served its Responses to Plaintiff’s First Set of Interrogatories and

First RFPs, as well as Supplemental Responses to Plaintiff’s First Set of Interrogatories and RFPs

and responses to Plaintiff’s Second Set of Interrogatories and RFPs.

       6.      The parties engaged in multiple meet and confer conferences to discuss and attempt

to reach agreement with respect to Plaintiffs’ requests for additional document production.

       7.      Nevertheless, on December 2, 2017, Plaintiffs filed a Motion to Compel.

       8.      On December 11, 2017, Champion served its Second Supplemental Responses to

Plaintiffs’ First Set of Interrogatories and Request for Production of Documents, along with its

supplemental document production.




                                                  2
    Case: 1:18-cv-03075 Document #: 43 Filed: 11/16/20 Page 3 of 7 PageID #:302




       9.      On December 14, 2017, Plaintiffs issued subpoenas to Champion’s vendors –

National Field Representatives, FiveBrothers Asset Management Solutions, Single Source

Property Solutions, and Celink seeking many of the same documents that are the subject of

Plaintiffs’ Motion to Compel. All third parties have responded to the subpoenas.

       10.     On January 4, 2018, Champion served its Third Supplemental Responses to

Plaintiffs’ First Interrogatories and First Set of Request for Production of Documents.

       11.     On January 5, 2018, Champion filed its Opposition to the Motion to Compel,

together with a Declaration of Daryl McLeod. The parties agreed to extend the time for Plaintiffs

to file their Reply pending taking the deposition of Daryl McLeod on issues related to his

Declaration.

       12.     On March 16, 2018, Plaintiffs took the deposition of Daryl McLeod.

       13.     On March 30, 2018, Plaintiffs filed their Reply in support of the Motion to Compel.

       14.     By Order dated June 14, 2018, the Court denied Plaintiffs’ Motion to Compel.

       15.     Plaintiffs filed their Third Request for Production of Documents on June 27, 2018

and Champion responded on August 8, 2018 and supplemented its responses on August 10, 2018.

       16.     Plaintiffs took the depositions of seven (7) Champion witnesses during the week of

August 20, 2018.

       17.     On September 19, 2018, Plaintiffs requested additional documents from Champion

and, in addition, served their Rule 30(b)(6) deposition notice on Champion.

       18.     Champion provided responses to Plaintiffs’ Fourth and Fifth Requests for

Production of Documents and, on November 1, 2018, Plaintiffs took the Rule 30(b)(6) deposition

of Champion.




                                                3
    Case: 1:18-cv-03075 Document #: 43 Filed: 11/16/20 Page 4 of 7 PageID #:303




       19.     The parties continued to meet and confer with respect to discovery disputes and

Champion is continuing to produce documents and information to Plaintiffs.

       20.     On December 19, 2018, Plaintiffs served their Second Set of Interrogatories on

Champion. Champion responded on January 18, 2019.

       21.     On January 10, 2019, Champion again supplemented its production of documents.

       22.     On January 16, 2019, after the parties exhausted their meet and confer efforts, and

after consultation with the D.C. Court, Plaintiffs filed their Motion to Compel certain documents.

       23.     On January 23, 2019, Champion took the deposition of Plaintiff Linda Patton.

       24.     On February 14, 2019, the D.C. Court held a status conference and hearing on

Plaintiffs’ Motion to Compel and entered an Order requiring the production of certain spreadsheets

by February 28, 2019, as well as a sampling of batch inspection order spreadsheets by March 7,

2019. On February 28, 2019, Champion produced a spreadsheet showing loans referred to

foreclosure while in Status 12 (showing the date of attorney acceptance). Champion also produced

a spreadsheet showing loans that had appraisals ordered while the loan was in Status 56 (the

“appraisal spreadsheet”).

       25.     Champion requested an additional day to produce the sample of batch inspection

orders, and Plaintiffs agreed to this brief extension. Champion produced the sample of batch

inspection orders on March 8, 2019.

       26.     Champion discovered that, through inadvertence, the appraisal spreadsheet

produced on February 28, 2019 did not include the appraisal order date. Instead, it included two

columns of dates (“effective date” and “post date”). Accordingly, on March 14, 2019, Champion

produced a corrected spreadsheet showing the appraisal order date.




                                                4
    Case: 1:18-cv-03075 Document #: 43 Filed: 11/16/20 Page 5 of 7 PageID #:304




       27.     In addition, at Plaintiffs’ request, Champion reproduced a number of spreadsheets

with full loan numbers.

       28.     On March 19, 2019, the parties again appeared before the D.C. Court to discuss the

status of the ordered production and other discovery issues raised by Plaintiffs. As a result, on

March 19, 2019 the D.C. Court ordered production of an additional spreadsheet, the inspection

log, with full loan numbers, by April 2, 2019.

       29.     On April 2, 2019, Champion produced the inspection log with full loan numbers.

       30.     On March 6, 2019, Plaintiffs served their Second Set of Requests for Admissions

on Champion. Champion timely responded on April 5, 2019.

       31.     On April 11, 2019, Plaintiffs served their Sixth Request for Production of

Documents. Champion timely responded on May 13, 2019.

       32.     Due to the time frame for production of the above referenced documents, and the

time needed for Plaintiffs’ expert to analyze the documents, the D.C. Court suggested an additional

extension of the deadlines.

       33.     The parties moved the D.C. Court to extend the deadlines, and the D.C. Court

granted the motion extending the deadlines as follows:

               a.     Plaintiffs’ expert disclosures:       May 13, 2019

               b.     Defendant’s expert disclosures:       June 27, 2019

               c.     Discovery cutoff:                     July 17, 2019

       34.     On May 13, 2019, Plaintiffs provided their expert disclosures to Champion.

       35.     On June 27, 2019, Champion provided its expert disclosures to Plaintiffs.




                                                 5
    Case: 1:18-cv-03075 Document #: 43 Filed: 11/16/20 Page 6 of 7 PageID #:305




       36.     Due to scheduling issues, the parties were unable to schedule the depositions of

expert witnesses until the end of August 2019. Accordingly, the parties moved the Court to extend

the deadline to complete discovery.

       37.     On July 9, 2019, the Court granted the parties Motion and set the deadline to

complete discovery on the merits of the named Plaintiffs’ claims and evidence necessary for the

parties to litigate class certification as August 28, 2019, and, continued the post-discovery status

conference to September 5, 2019.

       38.     On July 22, 2019, Plaintiffs took the deposition of Rebecca Sutton, a representative

of Five Brothers Mortgage Company Services and Securing, Inc. d/b/a Five Brothers Asset

Management Solutions.

       39.     On August 27, 2019, Champion took the deposition of Plaintiffs’ expert witness

and, on August 28, 2019, Plaintiffs took the deposition of Champion’s expert witness. Both

experts produced documents in response to subpoenas served in connection with the scheduled

depositions.

       40.     On August 28, 2019, discovery closed. On the same day, Plaintiffs served their

Seventh Request for Production of Documents on Champion. On September 23, 2019, Champion

timely filed its objections to Plaintiffs’ Seventh Request for Production of Documents on the

grounds, in part, that such requests were untimely.

       41.     On September 5, 2019, the Court held a status conference with the parties and set

the briefing schedule for class certification briefing. The schedule is as follows:

               a. Plaintiffs shall file their motion for class certification by October 14, 2019;

               b. Champion shall file its response by November 12, 2019, and

               c. Plaintiffs shall file their reply by December 6, 2019.




                                                 6
           Case: 1:18-cv-03075 Document #: 43 Filed: 11/16/20 Page 7 of 7 PageID #:306




              42.     Plaintiffs filed their Motion for Class Certification on October 14, 2019.

              43.     With the consent of Plaintiffs, Champion requested an extension of time to

       November 15, 2019 to file its Opposition in Response to Plaintiffs’ Motion for Class Certification

       and a corresponding extension to December 9, 2019 for Plaintiffs to file their Reply.

              44.     On November 9, 2019, the Court granted the requested extensions.

              45.     On November 15, 2019, Champion filed its Memorandum in Opposition to

       Plaintiffs’ Motion for Class Certification and Motion in Limine to Strike Testimony of Plaintiffs’

       Expert Witness.

              46.     On December 9, 2019, Plaintiffs filed their Reply Memorandum in Support of

       Motion for Class Certification and Memorandum in Opposition to Champion’s Motion in Limine

       to Strike Testimony of Plaintiffs’ Expert Witness.

              47.     On December 20, 2019, Champion filed its Reply Memorandum in Support of

       Motion in Limine to Strike Testimony of Plaintiffs’ Expert Witness.

              49.     Briefing on class certification is now completed. The parties continue to await a

       decision.

       Dated: November 16, 2020

                                                      Respectfully submitted,

                                                      /s/ Christina J. Lesko
                                                      Counsel for Defendant
                                                      Nationstar Mortgage LLC

                                                      Robert E. Browne, Jr. (No. 6255678)
                                                      Christina J. Lesko (No. 6306427)
                                                      TROUTMAN SANDERS LLP
                                                      227 West Monroe Street, Suite 3900
                                                      Chicago, IL 60606
                                                      (312) 759-1922
                                                      E-mail: robert.browne@troutman.com
                                                      Email: christina.lesko@troutman.com


7249                                                   7
